Cite as 2015 Ark. App. 610

                    ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-783


                                                    Opinion Delivered   October 28, 2015

KAMRAN TYSHUN JACKSON                               APPEAL FROM THE CONWAY
                  APPELLANT                         COUNTY CIRCUIT COURT
                                                    [NO. 15CR-13-154]

V.                                                  HONORABLE JERRY RAMEY,
                                                    JUDGE

STATE OF ARKANSAS                                   AFFIRMED; MOTION TO
                                  APPELLEE          WITHDRAW GRANTED



                            PHILLIP T. WHITEAKER, Judge

       Kamran Tyshun Jackson appeals his Conway County jury conviction of one count of

theft of property with a value over $1,000 but less than $5,000—a class D felony. His counsel

initially filed a motion to be relieved as counsel pursuant to Anders v. California, 386 U.S. 738

(1967), and Arkansas Supreme Court Rule 4-3(k), stating that there were no nonfrivolous

issues to present on appeal. However, on June 17, 2015, this court ordered rebriefing, finding

that counsel’s brief at that time did not satisfy the requirements of Anders, supra, or Rule 4-

3(k), because it failed to address an adverse-sentencing decision.1 This current appeal follows

after rebriefing.

       Counsel has once again filed a motion to be relieved as counsel pursuant to Anders,

upra, and Rule 4-3(k). The motion is accompanied by an abstract and addendum of


        1
            Jackson v. State, 2015 Ark. App. 400.
                                 Cite as 2015 Ark. App. 610

theproceedings below, which includes all objections and motions decided adversely to

Jackson, and a brief in which counsel explains why there is nothing in the record that would

support an appeal. Jackson was informed of his right to file pro se points for reversal, but he

has not done so.

       The test for filing a no-merit brief is not whether there is any reversible error but

whether an appeal would be wholly frivolous. See Tucker v. State, 47 Ark. App. 96, 885
S.W.2d 904 (1994). From our review of the record and the brief presented to us, we find

compliance with Rule 4-3(k) and hold that there is no merit to an appeal.

       Affirmed; motion to withdraw granted.

       GLOVER and BROWN, JJ., agree.

       Files & Brasuell, PLLC, by: Toney B. Brasuell, for appellant.

       No response.




                                              2